Abatement Order filed February 11, 2021




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00073-CR

                            IN RE ANDREW PETE

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1535047

                                    ORDER

      On February 8, 2021, relator Andrew Pete filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator complains of a ruling made by the Honorable Randy
Roll, presiding judge of the 179th District Court of Harris County, regarding
relator’s motion to compel production of the disciplinary records of certain law
enforcement officers.

      Respondent ceased to hold the office of Judge of the 179th District Court of
Harris County, Texas, on December 31, 2020. Therefore, we are required to abate
this mandamus proceeding to permit respondent’s successor, the Honorable Ana
Martinez, to reconsider the decision regarding relator’s request for relief. See Tex.
R. App. P. 7.2(b).

      This mandamus proceeding is abated until March 11, 2021, by which time
Judge Martinez shall advise this court of the action taken on relator’s request. This
court will then consider a motion to reinstate or dismiss this proceeding, as
appropriate.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Hassan




                                            2